      Case 1:15-cv-07433-LAP Document 1198-20 Filed 01/27/21 Page 1 of 4




                                     United States District Court
                                    Southern District of New York
Virginia L. Giuffre,

Plaintiff,                                        Case No.: 15-cv-07433-RWS

v.

Ghislaine Maxwell,

Defendant.



     DECLARATION OF SIGRID S. McCA WLEY IN SUR-REPLY IN RESPONSE TO
         DEFENDANT'S REPLY IN SUPPORT OF MOTION FOR SANCTIONS

             I, Sigrid S. McCawley, declare that the below is true and correct to the best of my

knowledge as follows:

        1.         I am a partner with the law firm of Boies, Schiller & Flexner LLP and duly

licensed to practice in Florida and before this Court pursuant to this Court's September 29, 2015

Order granting my Application to Appear Pro Hae Vice.

        2.         I respectfully submit this Declaration in response to Defendant's Reply in

Support of Motion for Sanctions.

        3.         Attached hereto as Sealed Exhibit 1, is a true and correct copy of Dr. Christopher

Donahue Medical Records.

         4.        Attached hereto as Sealed Exhibit 2 is a true and correct copy of Excerpts from

 the May 26, 2016 Deposition of Dr. Steven W. Olson.

        5.         Attached hereto as Sealed Exhibit 3 is a true and correct copy of Defendant's

Supplemental Memorandum of Law in Response to Plaintiffs Motion to Compel Production of

Documents Subject to Improper Objections.

             6.    Attached hereto as Sealed Exhibit 4 is a true and correct copy of January 14

2016 Hearing Transcript.
     Case 1:15-cv-07433-LAP Document 1198-20 Filed 01/27/21 Page 2 of 4




         7.    Attached hereto as Sealed Exhibit 5 is a true and correct copy of Defendant's

 Response to Plaintiffs First Set of Interrogatories.

         8.    Attached hereto as Sealed Exhibit 6 is a true and correct copy of Dr. Hayek

Medical Records. (Guiffre007567-007576)

         9.     Attached hereto as Sealed Exhibit 7 is a true and correct copy of

Correspondence from Dr. Judith Lightfoot. (Giuffre006636)

         10.   Attached hereto as Sealed Exhibit 8 is a true and correct copy of Excerpts from

the May 3, 2016 Deposition of Virginia Giuffre.



         I declare under penalty of perjury that the foregoing is true and correct.
         Case 1:15-cv-07433-LAP Document 1198-20 Filed 01/27/21 Page 3 of 4




    Dated: July 12, 2016.

                                                 Respectfully Submitted,

                                                 BOIES, SCHILLER & FLE NER LLP


                                                    igrid        ley (Pro Hae Vice)
                                                  Meredith Schultz (Pro Hae Vice)
                                                  Boies Schiller & Flexner LLP
                                                  401 E. Las Olas Blvd., Suite 1200
                                                  Ft. Lauderdale, FL 33301
                                                  (954) 356-0011

                                                  David Boies
                                                  Boies Schiller & Flexner LLP
                                                  333 Main Street
                                                  Armonk, NY 10504

                                                  Bradley J. Edwards (Pro Hae Vice)
                                                  FARMER, JAFFE, WEIS SING,
                                                  EDWARDS, FISTOS & LEHRMAN, P.L.
                                                  425 North Andrews Avenue, Suite 2
                                                  Fort Lauderdale, Florida 33301
                                                   (954) 524-2820

                                                  Paul G. Cassell (Pro Hae Vice)
                                                  S.J. Quinney College of Law
                                                  University of Utah
                                                  383 University St.
                                                  Salt Lake City, UT 84112
                                                  (801) 585-5202 1




1
 This daytime business address is provided for identification and correspondence purposes only and is
not intended to imply institutional endorsement by the University of Utah for this private representation.


                                                    3
     Case 1:15-cv-07433-LAP Document 1198-20 Filed 01/27/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 12th day of July, 2016, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system. I also certify that the

foregoing document is being served to all parties of record via transmission of the Electronic

Court Filing System generated by CM/ECF.

       Laura A. Menninger, Esq.
       Jeffrey Pagliuca, Esq.
       HADDON, MORGAN & FOREMAN, P.C.
       150 East 10th Avenue
       Denver, Colorado 80203
       Tel: (303) 831-7364
       Fax: (303) 832-2628
       Email: lmenninger@hmflaw.com
               jpagliuca@hmflaw.com




                                                4
